Citation Nr: 1442791	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-18 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a right tibia stress fractures, currently evaluated as 10 percent.

2.  Entitlement to service connection for a right arm disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had service in the U.S. Army from June 2002 to February 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Regional Office (RO) in Jackson, Mississippi.

Consideration of the Veteran's appeal has included review of all documents within the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system files.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.


FINDINGS OF FACT

1.  Right tibia stress fractures are productive of pain, but still allow for full range of motion in her right knee and ankle.

2.  A right arm disorder did not manifest in service and is not related to service. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating in excess of 10 percent for service-connected right tibia stress fractures have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5299-5262 (2013).

2.  The criteria for service connection for a right arm disorder have not been met.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Right Tibia Stress Fractures

The Veteran seeks a higher disability rating for her service-connected right tibia stress fractures, which is currently rated as 10 percent.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's service-connected right tibia stress fractures have been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5299-5262, effective February 25, 2003.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions, in this case 5299 for disabilities of the knee and leg.  See 38 C.F.R. § 4.27.  DC 5262 provides the rating criteria for impairment of the tibia and fibula.

Under DC 5262, a 10 percent disability rating is available when there is malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is available when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, DC 5262.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  25 Vet. App. 32 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, the Court found that, when 38 C.F.R. § 4.59  is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  25 Vet. App. 1, 5 (2011).

Descriptive words such as "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Knee and ankle disabilities, including degenerative arthritis, are also rated based on limitation of motion and instability.  Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.

Diagnostic Codes 5260 and 5261 address the criteria for rating limitation of motion of the knee.  Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a 10 percent rating is warranted for flexion limited to at least 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  A 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  A 50 percent rating is assigned for extension of the leg limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5257 (recurrent subluxation or instability of the knee), 5258 (dislocation of semilunar cartilage), 5259 (removal of semilunar cartilage), and 5263(genu recurvatum) are not applicable because the evidence does not show that the Veteran has any symptoms of these conditions.  See Butts v. Brown, 5 Vet. App. 532 (1993).  Specifically, physical examination has shown intact ligaments and no objective evidence of instability of the knee, and the Veteran has not been shown to have dislocation of semilunar cartilage, surgery for removal of semilunar cartilage or genu recurvatum.  As a result, the Board finds that because malunion of the right tibia and fibula has been productive of only a slight knee or ankle disability, a rating in excess of 10 percent has not been warranted at any time during the entire period on appeal.  

As noted, the Veteran underwent a VA examination for her right tibia stress fractures most recently in November 2010.  During the examination, she reported that walking long distances and standing for long periods of time caused flare-ups of pain in the middle of her leg, which the examiner described as the medial side of her tibial crest.  The Veteran stated that she could only walk about for about 30 minutes or up to a mile before her leg disability starts to bother her.  She stated that she had to resign from the post office because of her leg pain even though she really liked her job, and enrolled in college as a way to find a different career that does not require as much physical labor.  The Board notes that in October 2011, the Veteran expressly indicated that she was not seeking compensation on the basis of individual unemployability.

On examination, the VA examiner found no outward deformity present in her right leg and that its overall alignment was good.  The Veteran did have tenderness to palpation along the mid shaft of her tibia, especially just off the medial side of the anterior tibial cortex.  However, she did not have any swelling or edema in this area.  It was also noted that she had full range of motion in the knee and ankle.  X-rays during this examination revealed that there was no fracture line present at that time.  The lateral view of her right leg was normal, and there were no abnormalities present.  The examiner found that he was not able to see anything on her X-rays that showed she had a tibial stress fracture.  Yet, the examiner did note that she had a slightly thicker cortex on the medial side of the tibial shaft, which is the same place where this was noted in her service treatment records as being the location of the fracture site.  Nonetheless, the examiner could not see any fracture line at the time of the examination, and there was no periosteal reaction or new formation to suggest that the Veteran's disability was more acute.  

The pain and slight knee or ankle disability that the Veteran currently experiences in her right leg entitles her to only the minimum compensable rating of 10 percent.  As the foregoing shows, the Veteran's right leg disability has not amounted to a moderate disability, as described in the criteria for a 20 percent rating under DC 5262.  In addition, she would not qualify for a higher rating under any other potentially applicable diagnostic code.  

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected right tibia stress fractures.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected right tibia stress fractures above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of varying levels of physical impairment; thus, all demonstrated manifestations specifically associated with his service-connected right tibia stress fractures - to include leg pain problems - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's major depressive disorder, and referral for consideration of an extra-schedular evaluation is not warranted.

Based on the foregoing, the Board finds that the evidence is against an initial rating greater than 10 percent for the Veteran's service-connected right tibia stress fractures.  See 38 C.F.R. § 4.130.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied.  38 C.F.R. §§ 3.102, 4.3.

Service Connection for a Right Arm Disorder

The Veteran contends that she experiences numbness and tingling in her right arm on a daily basis as a result of the surgery she had while in service.  Service treatment records show that in October 2002, the Veteran had a diagnostic laparoscopy with lysis of adhesions.  The Veteran believes that she was given an IV with Phenergan every thirty minutes or so to control nausea symptoms, and that at some point the Phenergan started burning or hurting her right arm.  


Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Here, on separation examination in December 2002, the examining physician found the Veteran's upper extremities to be normal.  Furthermore, the Veteran did not report any symptoms of numbness or tingling in her right arm in her Report of Medical History, but did report such symptoms in connection with her lower extremities only.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that, for non-combat veterans, VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

In October 2010, the Veteran submitted a statement to support her claim in which she averred that an excess amount of Phenergan was given by IV injection in her right arm repeatedly, which caused swelling as well as what she now believes is nerve damage.  

During her VA examination in November 2010, she stated that after surgery her arm became swollen as a result of this drug, and stayed swollen for approximately 48 to 72 hours.  However, she is not sure as to the exact amount of time due to being under sedation at this time.  She also said that about one year after her surgery she started experiencing light tingling in her right hand that traveled up her forearm to just below her elbow.  The Veteran endorsed that she has continued to experience this problem and that it has increased in severity over time.  She also said that she does not experience any of these problems in her left arm.  She also told the examiner that about nine to twelve months after her surgery she started noticing symptoms of numbness and tingling in her right arm.  She said that the only thing she could relate this to was the surgery that she had.  

The Board finds those Veteran's lay statements mentioned above to be competent to the extent she is able to describe her symptoms and their approximate onset date.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes that the Veteran acknowledged that she did not experience numbness and tingling in her right arm until sometime between nine to twelve months after her surgery.  However, she is not competent to provide an opinion as to the etiology in this instance because it involves a complex medical question.  See Woehlaert, 21 Vet. App. at 462.  

The examiner noted that the pain and numbness reported by the Veteran appears to flow from her right elbow down to her hand, and does not follow a specific nerve dermatome.  Neurologic examination revealed that the Veteran had normal sensation to light touch in the bilateral upper extremities from C5-T1, 5/5 wrist extensors, finger flexors, finger abductors, biceps, triceps and deltoids, bilaterally.  She had a positive compression test at the wrist and this caused her some median nerve distribution tingling that was very mild.  She had no Tinel's signs at the wrist or elbow, and she had no ulnar nerve findings.  She had normal symmetric biceps and triceps reflexes.  Vascular examination revealed that her right upper extremity was well vascularized with brink capillary refill and a 2+ radial pulse.  She had full range of motion in her right elbow and wrist, with no pain.  The examiner found no signs of skin changes or edema.  

The only findings that the examiner made related to "very mild carpal tunnel syndrome," which according to him was most notable with her compression test at the wrist.  However, the examiner found that "her complaints do not really match a carpal tunnel syndrome" diagnosis.  The examiner opined that "if there was some kind of nerve damage done at the time of Phenergan administration by a large amount of swelling or by extravasation of fluid into the soft tissue and damaging a nerve," he did "not think there was any way that could happen and there be [nine to twelve months] of an asymptomatic period."  The Veteran stated that she did not notice these symptoms during the initial nine to twelve month period after surgery because she was not working in a job and it did not bother her at this time.  

Ultimately, the VA examiner diagnosed "very mild carpal tunnel syndrome," which he opined was not caused by or a result of the Veteran's surgery.  The Board finds the VA examiner's opinion more probative than the Veteran's explanation regarding the etiology of her right arm condition because it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

VA treatment records from later on in November 2010 show that a VA nurse reviewed the surgery notes from the Veteran's record, and found that they are silent regarding the administration of the drug, Phenergan.  The VA nurse also found that there was no mention of difficulties with the Veteran's IV or infiltration and that the she was actually treated with Zofran instead.  These VA treatment records also found that there was no evidence of peripheral neuropathy of the right upper extremity and that the Veteran's symptoms are not related to infiltrated IV or IV Phenergan given for nausea.

After a full review of the record, the Board finds that to the extent that the Veteran had an in-service injury, she does not have any current peripheral neuropathy of the right upper extremity that is related to service.  Her only current diagnosis associated with her right arm is "very mild carpal tunnel syndrome," which has not been linked to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letters sent to the Veteran in December 2010 and October 2011.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  Thus, pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  

The duty to assist was further satisfied by VA examination in November 2010 during which the examiner conducted physical examinations of the Veteran, was provided the claims file for review, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, with respect to the topics of this exam (right tibia stress fractures and right arm condition) the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with regard to these claims has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

Entitlement to a rating in excess of 10 percent for right tibia stress fractures is denied.

Entitlement to service connection for a right arm disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


